

	

		III

		109th CONGRESS

		1st Session

		S. RES. 210

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 25, 2005

			Mr. McConnell (for

			 Mr. Frist) (for himself and

			 Mr. Reid) submitted the following

			 resolution; which was considered and agreed to 

		

		RESOLUTION

		Expressing sympathy for the people of Egypt

		  in the aftermath of the deadly terrorist attacks on Sharm el-Sheik, Egypt on

		  July 23, 2005.

	

	

		Whereas

			 on July 23, 2005, terrorists struck the Red Sea resort city of Sharm el-Sheik,

			 Egypt, detonating explosives in a crowded hotel that killed dozens of the

			 people of Egypt and foreign tourists from around the world, including a citizen

			 of the United States, and injured approximately 200 others;

		Whereas

			 the terrorist attacks on Sharm el-Sheik, Egypt were senseless, barbaric, and

			 cowardly acts carried out against innocent civilians;

		Whereas

			 Egypt is a friend and ally of the United States and in the past has endured

			 terrorism against its innocent civilians;

		Whereas

			 the people of the United States stand in solidarity with the people of Egypt in

			 fighting terrorism;

		Whereas

			 President George W. Bush immediately condemned the terrorist attacks on Sharm

			 el-Sheik, Egypt and extended to the people of Egypt his personal condolences

			 and the support of the United States; and

		Whereas

			 Secretary of State Condoleezza Rice denounced the terrorist attacks on Sharm

			 el-Sheik, Egypt and stated, “we continue, all of us in the civilized world, to

			 face great challenges in terrorism, and we continue to be united in the view

			 that terrorism must be confronted and that they will not succeed in destroying

			 our way of life”: Now, therefore, be it

		

	

		That the Senate—

			(1)expresses deep sympathies and condolences

			 to the people of Egypt and the victims and the families of the victims for the

			 heinous terrorist attacks that occurred in Sharm el-Sheik, Egypt on July 23,

			 2005;

			(2)condemns the barbaric and unwarranted

			 terrorist attacks that killed and injured innocent people in Sharm el-Sheik,

			 Egypt;

			(3)expresses strong and continued solidarity

			 with the people of Egypt and pledges to remain shoulder-to-shoulder with the

			 people of Egypt to bring the terrorists responsible for the brutal attacks on

			 Sharm el-Sheik, Egypt to justice; and

			(4)calls upon the international community to

			 renew and strengthen efforts to—

				(A)defeat terrorists by dismantling terrorist

			 networks and exposing the violent and nihilistic ideology of terrorism;

				(B)increase international cooperation to

			 advance personal and religious freedom, ethnic and racial tolerance, political

			 liberty and pluralism, and economic prosperity; and

				(C)combat the social injustice, oppression,

			 poverty, and extremism that breeds sympathy for terrorism.

				

